Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
2.	Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825. This application contains a “Sequence Listing” as a PDF file (37 CFR 1.821(c)(2)) or as physical sheets of paper (37 CFR 1.821(c)(3)). A copy of the "Sequence Listing" in computer readable form (CRF) has been submitted; however, the content of the CRF does not comply with one or more of the requirements of 37 CFR 1.822 through 1.824, as indicated in the "Error Report" that indicates the "Sequence Listing" could not be accepted. Refer to attachment or PAIR document "Computer Readable Form (CRF) for Sequence Listing – Defective" dated 4/11/2022.
Required response – Applicant must provide:
A replacement "Sequence Listing" part of the disclosure, as described above in item 1); together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(b)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4). 
If the replacement "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3), and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter and
An amendment to the specification to remove the “Sequence Listing previously submitted as a PDF file (37 CFR 1.821(c)(2)) or as physical sheets of paper (37 CFR 1.821(c)(3))
If the replacement "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, Applicant must also provide:
A CRF in accordance with 1.821(e)(1) or 1.821(e)(2) as required by 37 CFR 1.825(b)(6)(ii); and
Statement according to item 2) a) or b) above.


DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
3.	Applicant’s amendment filed April 6, 2022 is acknowledged.  Claims 1-9 and 16-17 are canceled. Claims 10-15 and 18 are amended. Claims 10-15 and 18 are pending. Claim 18 is withdrawn without traverse (filed 10/26/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/21. 
4.	Claims 10-15 are under examination with respect to myocardial infarction in this office action. 
5.	Applicant’s arguments filed on April 6, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Specification
6.	The objection to the specification is withdrawn in response to Applicant’s amendment to the specification.

Claim Rejections/Objections Withdrawn
7.	The objection to claims 11-12 and 14-15 under 37 CFR 1.75(c), as being of improper dependent form is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claims 10-12 and 14-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claims 11-12 and 14-15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in response to Applicant’s amendment to the claims.
The rejection of claim 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is moot because the claim is canceled.
The rejection of claim 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot because the claim is canceled.
The rejection of claims 10-15 and 17 under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2014/0234343; was also issued as US9371387) in view of Wang et al. (Int. J. Clin. Exp. Pathol.. 2015; 8:12028-12040, as in IDS) and Haider et al. (Mol. Pharmaeutics. 2011; 8:1446-1457) is withdrawn in response to Applicant’s amendment to the claims and cancellation of claim 17.
The provisional rejection of claims 13-15 on the ground of nonstatutory double patenting as being unpatentable over claims 10-15 of copending Application No. 16/608813 is withdrawn in response to Applicant’s amendment to the claims.

Claim Rejections/Objections Maintained
In view of the amendment filed on April 6, 2022 the following rejections are maintained.

Claim Objections
8.	Claim 18 is objected to because of the following informalities:  the status of the claim 18 is incorrect because the claim is withdrawn from consideration.  Appropriate correction is required.
See MPEP 714 & 37 CFR  1.121.
“In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).”


Claim Rejections - 35 USC § 112

9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-15 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  because the specification, while being enabling for recovering movement ability deficits based on rotarod and pole tests and increasing neuronal survival in SN and CS regions in an animal model of mouse PD-induced by rotenone by administration of sRAGE-secreting mesenchymal stem cells derived from umbilical cord (sRAGE-secreting UC-MSCs) to the mouse model of PD-induced by rotenone as compared to a untreated rat model of PD or a normal control rat, or enabling for reducing myocardial infarction area and fibrosis range in an animal model of rat myocardial infarction by administration of sRAGE-secreting UC-MSCs to the rat model of myocardial infarction as compared to administration of GFP-UC-MSCs, does not reasonably provide enablement for a method of treating rotenone-induced Parkinson’s disease (PD) or myocardial infarction or limb ischemia by administration of the claimed sRAGE-secreting stem cells as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The specification does not enable the invention of claims 13-15 that is directed to a method of curing.
Claims 13-15 as amended are drawn to a method for treating a neurologic disease or a cardiovascular disease, the method comprising a step of administering to a subject in need thereof advanced glycation end products (sRAGE)-secreting stem cells or a cell culture thereof. The claims also encompass a method of curing rotenone-induced Parkinson’s disease (PD) or myocardial infarction or limb ischemia in view of paragraphs [0178]-[0179] of the instant specification.
On p. 11 of the response, Applicant argues that the rejection is moot in view of amendment to the claims.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2164, MPEP §§2164.01-2164.06(b) & 2164.08, the specification fails to provide sufficient guidance to enable a skilled artisan to practice the full scope of the claimed invention without undue experimentation because:
	i. The claims also encompass a method of curing rotenone-induced Parkinson’s disease (PD) or myocardial infarction or limb ischemia because the treatment encompasses curing rotenone-induced Parkinson’s disease (PD) or myocardial infarction or limb ischemia in view of paragraph [0178]-[0179] of the instant specification and Merriam-Webster online dictionary. However, neither the specification nor the prior art provides support that administration of the claimed sRAGE-secreting stem cells or a cell culture thereof can cure PD or myocardial infarction or limb ischemia. Currently, PD or myocardial infarction or limb ischemia cannot be cured as evidenced by Moore et al. (Annu. Rev. Neurosci. 2005; 28:57-87, cited previously), Jagmag et al. (Front. Neurosci. 2016; 9:503. Doi:10.3389/fnins.2015.00503, cited previously). 
ii. As previously made of record, the specification only shows recovering movement ability deficits based on rotarod and pole tests and increasing neuronal survival in SN and CS regions in an animal model of mouse PD-induced by rotenone after administration of sRAGE-secreting mesenchymal stem cells derived from umbilical cord (sRAGE-secreting UC-MSCs) to the animal model of mouse PD-induced by rotenone as compared to untreated PD mice or normal mice (example 2, paragraphs [0246]-[0255], figures 4-8); reducing myocardial infarction area and fibrosis range in an animal model of rat myocardial infarction after administration of sRAGE-secreting UC-MSCs to the animal model of rat myocardial infarction as compared to administration of GFP-UC-MSCs (example 10, paragraphs [0306]-[0309], figure 17); reducing fibrosis area in an animal model of rat myocardial infraction after administration of sRAGE-secreting iPSCs to the animal model of rat myocardial infraction as compared to administration of iPSC, VEGF-iPSC or ANG1-iPSC (see example 13, paragraphs  [0323]-[0326], figures 20a-20c); and reducing expression of RAGE and TUNEL in an animal model of rat lower limb ischemia after administration of sRAGE to the animal model of rat lower limb ischemia as compared to administration of AGE-Albumin or with no sRAGE  (example 11, paragraphs [0310]-[0315], figures 18a-18b).
iii. The specification fails to provide sufficient guidance or evidence to demonstrate that rotenone-induced PD or myocardial infarction or limb ischemia can be treated or cured by the claimed sRAGE-secreting stem cells because there is no well-established correlation between reduction of neuronal cell death in SN and CS regions in an animal model of mouse PD-induced by rotenone or reducing myocardial infarction area and fibrosis range in an animal model of rat myocardial infarction by the claimed sRAGE-secreting stem cells and other pathogeneses of rotenone-induced PD or myocardial infarction or limb ischemia in order to cure rotenone-induced PD or myocardial infarction or limb ischemia. Since other pathogeneses are unknown, it is unpredictable whether the reduction of neuronal cell death in SN and CS regions in an animal model of mouse PD-induced by rotenone or reducing myocardial infarction area and fibrosis range in an animal model of rat myocardial infarction by the claimed sRAGE-secreting stem cells can be applied to curing rotenone-induced PD or myocardial infarction or limb ischemia, indicating that undue experimentation is required while practicing the claimed invention.
	Note that the scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without such guidance, it is unpredictable whether rotenone-induced PD or myocardial infarction or limb ischemia can be treated or cured by the claimed sRAGE-secreting stem cells; and thus the experimentation left to those skilled in the art is extensive and undue. See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986). Thus, the skilled artisan cannot readily know how to use the claimed invention as currently claimed without further undue experimentation. In re Marzocchi, 439 F.2d 220, 223-24,169 USPQ 367, 369-70 (CCPA 1971)” See MPEP § 2164.03.
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, no working examples, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by a skilled artisan to perform in order to practice the claimed invention as it pertains to a method for treating rotenone-induced PD or myocardial infarction or limb ischemia by administration of the claimed p sRAGE-secreting stem cells. Accordingly, the rejection of claims 13-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is maintained.

Claim Rejections - 35 USC § 112
10.	Claims 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below. 
Claims 10-15 as amended encompass inserting a sRAGE-encoding gene into a genus of safe harbor site in the genome of a stem cell. Applicant has not disclosed sufficient species for the broad genus of safe harbor site om the genome of a stem cell. The specification only discloses AAS1 gene-targeting mRNA CRISPR/Cas9 RNP (SEQ ID NO:4), AAVS1 target site of sgRNA (SEQ ID NO:7), sgRNA: 5’-target sequence-SEQ ID NO:1-nucleotide linker-SEQ ID NO:3)-3’ shown in Example 1 (1.3 introduction of sRAGE coding sequence into target gene in UCB-MSCs by using CRISPR/Cas9 RNP) (p. 37). 
On p. 11 of the response, Applicant argues that the rejection is moot in view of amendment to the claims.
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or information or evidence to demonstrate that Applicant is in possession of using the claimed genus of safe harbor site for inserting a sRAGE-encoding gene in the genome of a stem cell using CRISPR/Cas9 RNP because:
i. The structural and functional relationship or correlation between the claimed genus of safe harbor site for inserting a sRAGE-encoding gene in the genome of a stem cell and the sequences shown in Example 1 (1.3 introduction of sRAGE coding sequence into target gene in UCB-MSCs by using CRISPR/Cas9 RNP) is unknown. 
ii. The specification only describes AAS1 gene-targeting mRNA CRISPR/Cas9 RNP (SEQ ID NO:4), AAVS1 target site of sgRNA (SEQ ID NO:7), sgRNA: 5’-target sequence-SEQ ID NO:1-nucleotide linker-SEQ ID NO:3)-3’ in Example 1 (1.3 introduction of sRAGE coding sequence into target gene in UCB-MSCs by using CRISPR/Cas9 RNP) (see p. 37). 
iii. The specification has not disclosed sufficient species for the broad genus of safe harbor site for inserting a sRAGE-encoding gene in the genome of a stem cell using CRISPR/Cas9 RNP. The specification also fails to teach the detailed common structures and sequences and characteristics for the claimed genus of safe harbor site for inserting a sRAGE-encoding gene in the genome of a stem cell using CRISPR/Cas9 RNP. The specification fails to provide sufficient description or evidence to demonstrate that Applicant is in possession of using the claimed genus of safe harbor site for inserting a sRAGE-encoding gene in the genome of a stem cell using CRISPR/Cas9 RNP.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of safe harbor site for inserting a sRAGE-encoding gene in the genome of a stem cell using CRISPR/Cas9 RNP, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 10-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained.

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on April 6, 2022.

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US2014/0234343, published on Aug 21, 2014, filed Nov 12, 2012; was also issued as US9371387, cited previously) in view of Haider et al. (Mol. Pharmaeutics. 2011; 8:1446-1457, cited previously), Wang et al. (Int. J. Clin. Exp. Pathol.. 2015; 8:12028-12040, as in IDS), Kimura et al. (Abstract No. 703, 2016 International Congress Meeting June 21, 2016), Schumann et al. (PNAS, 2015; 112:10437-10442) and Kim et al. (Genome Research; 2014; 24:1012-1019). 
Lee et al. (US2014/0234343) teaches methods of treating ischemic heart diseases, comprising administering to a subject suffering from ischemic heart diseases including myocardial infarction a composition comprising an inhibitor of RAGE including soluble RAGE (sRAGE) to the subject, wherein the ischemic heart disease includes coronary artery disease, ischemic heart disease, stable angina, unstable angina, variant angina, myocardial infarction, sudden death, sudden cardiac death, cardiac arrest, and heart attack, which are cardiovascular diseases, which related to claims10-15 (see paragraphs [0034]-[0043]; examples 3-4 and 6, p. 7-8 claims 9-20, in particular). Lee also teaches suppressing the secretion of AGE-albumin that causes inflammation or inhibiting AGE-albumin-induced cell death or apoptosis by sRAGE (see paragraphs [0058], example 4).  
But Lee does not teach using stem cells that secret sRAGE including embryonic stem cells (sRAGE-secreting ESCs), adult stem cells (sRAGE-secreting ASCs), mesenchymal stem cells (sRAGE-secreting MSCs) or induced pluripotent stem cells (sRAGE-iPSCs) to deliver sRAGE or a cell culture thereof as recited in claims 10-15 and wherein the sRAGE-secreting stem cells comprising a sRAGE-encoding gene inserted into a safe harbor site in the genome of a stem cell using a ribonucleoprotein in which a RNA-guided engineered endonuclease protein is associated with a guide RNA to form a complex and wherein the RNA-guided engineered endonuclease protein is Cas9 (CRISPR/Cas9 RNP) as recited in claim 10. 
While Lee does not teach using sRAGE-secreting stem cells comprising a sRAGE-encoding gene inserted into a safe harbor site in the genome of a stem cell using CRISPR/Cas9 RNP, wherein the sRAGE-secreting stem cells include sRAGE-secreting-ESCs, -ASCs, -MSCs or -iPSCs to deliver sRAGE as recited in claims 10-15, Haider et al., Wang et al., Kimura et al., Schumann et al, and Kim et al. teach these limitations and provide motivation and an expectation of success in using sRAGE-secreting stem cells comprising a sRAGE-encoding gene inserted into a safe harbor site in the genome of a stem cell using CRISPR/Cas9 RNP, wherein including the sRAGE-secreting stem cells include sRAGE-secreting-ESCs, -ASCs, -MSCs or -iPSCs to deliver sRAGE in the Lee’s method to treat myocardial infarction and suppress secretion of AGE-albumin or inhibiting AGE-albumin-induced cell apoptosis as instantly claimed because Haider et al. teach that methods of treating cardiovascular disease or ischemic heart diseases including myocardial infarction using stem cells including ESCs, ASCs, MSCs and iPSCs, and also teach that these stem cells can be simultaneously used for delivery of a therapeutic protein or factor, Wang teaches sRAGE-secreting MSCs and their use for anti-inflammation treatment, Kimura teaches that genetically modified hiPSCs using CRISPR/Cas9 to insert a knock-in gene such as a HSV-TK gene into an extragenic safe harbor site in the genome of hiPSCs can be used for cell therapy of PD, and Schumann and Kim teach that generation of gene-knock-in targeted genome engineering in human cells by using CRISPR/Cas9 RNP is more efficient because sgRNA:Cas9 can induce site-specific genome modifications in human cells at high frequencies and CRISPR/Cas9 RNP delivery is less stressful for human embryonic stem cells.
In particular, Haider teaches that different types of stem cells including embryonic stem cells (ESCs), umbilical cord stem cells (UCSCs), adult stem cells (ASCs), induced pluripotent stem cells (iPSCs), and mesenchymal stem cells (MSCs) can be used for treatment of cell therapy in cardiovascular diseases including myocardial infarction (p. 1446-1449). Haider also teaches that stem cells are easier to harvest abundantly and can be used for treating different cardiovascular diseases including ischemic heart diseases including myocardial infarction, and can also be used as genetic delivery tools to deliver therapeutic molecules to cross for treatment of cardiovascular diseases including ischemic heart diseases including myocardial infarction via a viral vector including lentivirus, retrovirus or adenovirus-based delivery systems or via non-viral methods (see p. 1449-1453, tables 2-3).
Wang teaches sRAGE-overexpressing mesenchymal stem cells (i.e. sRAGE-secreting MSCs) for anti-inflammation treatment wherein the sRAGE-secreting MSCs are generated by stable expression using a lentivirus infected in MSCs (see p.12028, abstract; p. 12029; p. 12031, 2nd col. 2nd paragraph; 12033, figure 5; p. 12035, figure 7, 1st col. to 2nd col., 1st paragraph, in particular).
Kimura teaches genetically modified hiPSCs can be done by using CRISPR/Cas9 to insert a knock-in gene such as a HSV-TK gene into an extragenic safe harbor site in the genome of hiPSCs for cell therapy of PD (see p. 1, Abstract No. 703).
Schumann teaches that using CRISPR/Cas9 RNP to express and generate a gene-knock-in targeted genome engineering in human cells is more efficient and Cas9 RNP provides a programmable tool to replace specific nucleotide sequences in genome of mature immune cells (see p. 10437).
Kim teaches that CRISPR/Cas9 RNP for targeted genome engineering in human cells using Cas9 RNA-guided endonuclease (sgRNA:Cas9) is more efficient because sgRNA:Cas9 can induce site-specific genome modifications in human cells at high frequencies and CRISPR/Cas9 RNP delivery is less stressful for human embryonic stem cells (see abstract; p. 1012). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Haider and Wang with the teaching of Lee to use sRAGE-secreting stem cells including to sRAGE-secreting-ESCs, ASCs, MSCs or -iPSCs in the method of Lee to deliver sRAGE to treat cardiovascular diseases including ischemic heart diseases including myocardial infarction with an expectation of success because Lee teaches a method of treating cardiovascular diseases including ischemic heart diseases including myocardial infarction by administering sRAGE to patients with cardiovascular diseases including ischemic heart diseases including myocardial infarction, while Haider and Wang teach that stem cells including ESCs, ASCs, MSCs or iPSCs provide both benefits for treatment of cardiovascular diseases including ischemic heart diseases including myocardial infarction and simultaneously serve as a delivery tool to deliver a therapeutic protein or factor to treat cardiovascular diseases including ischemic heart diseases including myocardial infarction, and Wang teaches sRAGE-secreting MSCs by lentivirus infection to stably express sRAGE, and their use for anti-inflammation treatment. In this combination, both Lee’s method and Haider’s and Wang’s method are performing the same functions in treatment of cardiovascular diseases including ischemic heart diseases including myocardial infarction they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Lee’s method using stem cells including ESCs, ASCs, MSCs or iPSCs or sRAGE-secreting-ESCs, -ASCs, -MSCs or -iPSCs to deliver sRAGE for the treatment of cardiovascular diseases including ischemic heart diseases including myocardial infarction, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would treat myocardial infarction or suppress secretion of AGE-albumin or inhibit AGE-albumin-induced cell apoptosis as instantly claimed because Lee teaches methods of treating cardiovascular diseases including ischemic heart diseases including myocardial infarction or suppressing secretion of AGE-albumin or inhibiting AGE-albumin-induced cell apoptosis by administering sRAGE to patients with cardiovascular diseases including ischemic heart diseases including myocardial infarction, while Haider teaches that stem cells including ESCs, ASCs, MSCs or iPSCs provide both benefits for treatment of cardiovascular diseases including ischemic heart diseases including myocardial infarction and simultaneously serve as a delivery tool to deliver a therapeutic protein or factor to treat cardiovascular diseases including ischemic heart diseases including myocardial infarction, and Wang teaches sRAGE-secreting MSCs by lentivirus infection to stably express sRAGE, and their use for anti-inflammation treatment.
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Kimura, Schumann, and Kim with the teachings of Lee, Haider and Wang to generate and use sRAGE-secreting stem cells comprising a sRAGE-encoding gene inserted into a safe harbor site in the genome of a stem cell using CRISPR/Cas9 RNP wherein sRAGE-secreting stem cells include sRAGE-secreting-ESCs, ASCs, MSCs or -iPSCs in the method of Lee to deliver sRAGE to treat cardiovascular diseases including ischemic heart diseases including myocardial infarction with an expectation of success because Lee, Haider and Wang teach a method of treating cardiovascular diseases including ischemic heart diseases including myocardial infarction by administering sRAGE-secreting MSCs that are modified by lentivirus infection to stably express sRAGE to deliver sRAGE to patients with cardiovascular diseases including ischemic heart diseases including myocardial infarction, while Haider and Wang teach that stem cells including ESCs, ASCs, MSCs or iPSCs provide both benefits for treatment of cardiovascular diseases including ischemic heart diseases including myocardial infarction and simultaneously serve as a delivery tool to deliver a therapeutic protein or factor to treat cardiovascular diseases including ischemic heart diseases including myocardial infarction, Wang teaches sRAGE-secreting MSCs by lentivirus infection to stably express sRAGE, and their use for anti-inflammation treatment, Kimura teaches that genetically modified hiPSCs can be done by using CRISPR/Cas9 to insert a knock-in gene such as a HSV-TK gene into an extragenic safe harbor site in the genome of hiPSCs and these genetically modified hiPSCs can be used for cell therapy of PD, and Schumann and Kim teach that generation of gene-knock-in targeted genome engineering in human cells by using CRISPR/Cas9 RNP is more efficient because sgRNA:Cas9 can induce site-specific genome modifications in human cells at high frequencies and CRISPR/Cas9 RNP delivery is less stressful for human embryonic stem cells. In this combination, both Lee, Haider and Wang’s sRAGE-secreting stem cells or sRAGE-secreting MSCs and method of generation of sRAGE-secreting stem cells, and Kimura, Schumann and Kim’s genetically modified human stem cells or hiPSCs using CRISPR/Cas9 to insert a knock-in gene into an extragenic safe harbor site in the genome of a stem cell or hiPSCs are performing the same functions in expression and secretion of a knock-in gene or sRAGE they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Lee, Haider and Wang’s sRAGE-secreting stem cells or sRAGE-secreting MSCs and method of generation of sRAGE-secreting stem cells using Kimura, Schumann and Kim’s genetically modified human stem cells or hiPSCs using CRISPR/Cas9 to insert a knock-in gene into an extragenic safe harbor site in the genome of a stem cell or hiPSCs to deliver sRAGE for the treatment of cardiovascular diseases including ischemic heart diseases including myocardial infarction, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would treat myocardial infarction or suppress secretion of AGE-albumin or inhibit AGE-albumin-induced cell apoptosis as instantly claimed because Lee teaches methods of treating cardiovascular diseases including ischemic heart diseases including myocardial infarction or suppressing secretion of AGE-albumin or inhibiting AGE-albumin-induced cell apoptosis by administering sRAGE to patients with cardiovascular diseases including ischemic heart diseases including myocardial infarction, while Haider teaches that stem cells including ESCs, ASCs, MSCs or iPSCs provide both benefits for treatment of cardiovascular diseases including ischemic heart diseases including myocardial infarction and simultaneously serve as a delivery tool to deliver a therapeutic protein or factor to treat cardiovascular diseases including ischemic heart diseases including myocardial infarction, Wang teaches sRAGE-secreting MSCs and their use for anti-inflammation treatment, Kimura teaches that genetically modified hiPSCs using CRISPR/Cas9 to insert an HSV-TK gene into an extragenic safe harbor site in the genome of hiPSCs can be used for cell therapy of PD, and Schumann and Kim teach that generation of gene-knock-in targeted genome engineering in human cells by using CRISPR/Cas9 RNP is more efficient because sgRNA:Cas9 can induce site-specific genome modifications in human cells at high frequencies and CRISPR/Cas9 RNP delivery is less stressful for human embryonic stem cells.
The person of ordinary skill would have had a reasonable expectation of success in selecting sRAGE-secreting-ESCs, -ASCs, -MSCs or -iPSCs comprising a sRAGE-encoding gene inserted into a safe harbor site in the genome of a stem cell using CRISPR/Cas9 RNP to deliver sRAGE for the treatment of cardiovascular diseases including ischemic heart diseases including myocardial infarction in the Lee’s method to treat cardiovascular diseases including ischemic heart diseases including myocardial infarction because Lee’s method requires sRAGE for treatment of cardiovascular diseases including ischemic heart diseases including myocardial infarction, and Haider teaches that stem cells including ESCs, ASCs, MSCs or iPSCs provide both benefits for treatment of cardiovascular diseases including ischemic heart diseases including myocardial infarction and simultaneously serve as a delivery tool to deliver a therapeutic protein or factor to treat cardiovascular diseases including ischemic heart diseases including myocardial infarction, Wang teaches sRAGE-secreting MSCs and their use for anti-inflammation treatment, Kimura teaches that genetically modified hiPSCs using CRISPR/Cas9 to insert a knock-in gene such as HSV-TK gene into an extragenic safe harbor site in the genome of hiPSCs can be used for cell therapy of PD, and Schumann and Kim teach that generation of gene-knock-in targeted genome engineering in human cells by using CRISPR/Cas9 RNP is more efficient because sgRNA:Cas9 can induce site-specific genome modifications in human cells at high frequencies and CRISPR/Cas9 RNP delivery is less stressful for human embryonic stem cells.
The skilled artisan would have been motivated to select sRAGE-secreting-ESCs, -ASCs, -MSCs or -iPSCs comprising a sRAGE-encoding gene inserted into a safe harbor site in the genome of a stem cell using CRISPR/Cas9 RNP to deliver sRAGE for the treatment of cardiovascular diseases including ischemic heart diseases including myocardial infarction in the Lee’s method to treat cardiovascular diseases including ischemic heart diseases including myocardial infarction because Lee’s method requires sRAGE for treatment of cardiovascular diseases including ischemic heart diseases including myocardial infarction, and Haider teaches that stem cells including ESCs, ASCs, MSCs or iPSCs provide both benefits for treatment of cardiovascular diseases including ischemic heart diseases including myocardial infarction and simultaneously serve as a delivery tool to deliver a therapeutic protein or factor to treat cardiovascular diseases including ischemic heart diseases including myocardial infarction, and Wang teaches sRAGE-secreting MSCs and their use for anti-inflammation treatment, Kimura teaches that genetically modified hiPSCs can be done by using CRISPR/Cas9 to insert a knock-in gene such as HSV-TK gene into an extragenic safe harbor site in the genome of hiPSCs and these genetically modified hiPSCs can be used for cell therapy of PD, and Schumann and Kim teach that generation of gene-knock-in targeted genome engineering in human cells by using CRISPR/Cas9 RNP is more efficient because sgRNA:Cas9 can induce site-specific genome modifications in human cells at high frequencies and CRISPR/Cas9 RNP delivery is less stressful for human embryonic stem cells.
Thus, it is obvious to combine two prior art elements (i.e. sRAGE, MSCs, sRAGE-secreting-ESCs, -ASCs, -MSCs or -iPSCs, sRAGE-secreting stem cells comprising a sRAGE-encoding gene inserted into a safe harbor site in the genome of a stem cell using CRISPR/Cas9 RNP to deliver sRAGE) according known methods (i.e. Lee’s method of treating cardiovascular diseases including ischemic heart diseases including myocardial infarction using sRAGE, and Haider’s and Wang’s method’s method of treating cardiovascular diseases including ischemic heart diseases including myocardial infarction using ESCs, ASCs, MSCs or iPSCs, and the ESCs, ASCs, MSCs or iPSCs can also serve as a delivery tool to deliver a therapeutic protein or factor for treating cardiovascular diseases including ischemic heart diseases including myocardial infarction, and Wang teaches sRAGE-secreting MSCs modified by lentivirus infection to stably express sRAGE and their use for anti-inflammation treatment, a sRAGE-encoding gene inserted into a safe harbor site in the genome of a stem cell using CRISPR/Cas9 RNP) to yield predictable results, simply substitute one known element (i.e. sRAGE-secreting stem cells including sRAGE-secreting-ESCs, -ASCs, -MSCs or -iPSCs to secrete sRAGE) for another (i.e. sRAGE-secreting-ESCs, -ASCs, -MSCs or -iPSCs omprising a sRAGE-encoding gene inserted into a safe harbor site in the genome of a stem cell using CRISPR/Cas9 RNP to deliver sRAGE) to obtain predictable results, use a known technique (i.e. methods of treating cardiovascular diseases including ischemic heart diseases including myocardial infarction using sRAGE or stem cells including ESCs, -ASCs, -MSCs or -iPSCs) to yield predictable results because the results are expected. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
Conclusion

13.	NO CLAIM IS ALLOWED.




14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
July 25, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649